Citation Nr: 0608561	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected post-
traumatic headaches.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1957 to January 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and July 2004 RO rating 
decisions.

The May 2003 RO decision granted service connection and a 10 
percent rating for post-traumatic headaches (chronic, 
recurring, with migrainous and tensional components), 
effective August 6, 1993.  The July 2004 RO decision denied 
service connection for a psychiatric disorder, claimed as 
secondary to service-connected post-traumatic headaches.  


REMAND

The veteran was last afforded a VA psychiatric examination in 
June 2004.  It was noted that the veteran's claims folder was 
reviewed.  The examiner discussed some of the veteran's 
medical history including a May 2004 VA psychiatric 
consultation report that related diagnoses including 
adjustment disorder with anxiety.  The examiner specifically 
stated that there was no evidence of previous psychiatric 
treatment or psychiatric hospitalization in the claims 
folder.  The examiner also referred to a March 2004 private 
medical certificate from Dr. M. Tirado Manzano that indicated 
that the veteran should be evaluated by a psychiatrist 
because he was suffering from anxiety and loss of memory.  
The examiner further referred to VA neurological examination 
reports dated in May 2004 and April 2003.  

The diagnoses were adjustment disorder with anxiety.  The 
examiner commented that after reviewing the claims folder and 
performing a clinical history and mental status examination, 
it was his opinion that the veteran's mental disorder met the 
DSM-IV criteria to establish a diagnosis of adjustment 
disorder with anxiety in response to prolonged psychosocial 
stressors like serious economic problems, lack of a social 
support group, and a poor social environment.  The examiner 
remarked that those problems were the veteran's main 
complaints at the present time and that, therefore, it 
(apparently the psychiatric disorder) was not related to the 
veteran's service-connected medical condition.  

The Board observes that a subsequent November 2004 treatment 
report from Dr. Tirado Manzano noted that he had treated the 
veteran since 1957 and that the veteran had been suffering 
from post-traumatic stress disorder (PTSD) as a consequence 
of an accident during his military service.  Another November 
2004 statement from A. Moltanvan Ruiz, M.D., indicated that 
the veteran showed a set of symptoms of anxiety and anguish 
as well as problems with insomnia and episodes of auditory 
hallucinations.  It was noted that the veteran reported 
having problems after having an accident in the Army in 1957 
and being hospitalized.  

A March 2003 treatment report from Dr. R. Tirado Gracia noted 
that the veteran had depression.  An August 2001 statement 
from Dr. Tirado Manzano indicated that the veteran had been 
suffering from cephalgia, irritability, dysphasia, and an 
emotional crisis since 1957, the year in which he suffered an 
encephalic cranial trauma when he was in the military.  

The Board observes that although the June 2004 VA psychiatric 
examination report did include an etiological opinion, it is 
unclear whether the examiner actually reviewed the veteran's 
entire claims folder.  For example, it appears that that 
there were possible psychiatric diagnoses of record prior to 
May 2004.  Also, the examiner was not able to review the 
subsequent November 2004 private treatment reports indicating 
a possible relationship between the veteran's psychiatric 
problems and his period of service.  

As to the veteran's claim for a higher rating for his 
service-connected headaches, the Board notes that he was last 
afforded a VA neurological examination referring to his 
headache disorder in April 2003.  The diagnosis was post-
traumatic headaches, chronic, recurrent, with migrainous and 
tensional components by description, related to the head 
trauma while in service.  The Board notes that the April 2003 
VA neurological examination was performed to address a 
service connection claim.  The examiner specifically noted 
that the requirements for rating migraine headaches did not 
apply for that evaluation.  

Subsequent private and VA treatment records show possible 
worsening of the veteran's service-connected headache 
disorder.  For example, a March 2004 VA treatment entry noted 
an assessment of chronic headaches, unchanged.  It was noted 
that the prognosis of such headaches was poor and that they 
were expected to continue.  

A June 2003 private treatment report from Dr. R. Tirado 
Gracia indicated that he had treated the veteran since 1961 
for intense cephalgia and that, lately, the veteran had 
worsened from the cephalgia and had showed additional 
emotional manifestations.  

The Board notes that the RO has apparently rated the 
veteran's service-connected post-traumatic headaches pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, the 
veteran's service-connected post-traumatic headaches are 
classified as including migrainous and tensional components.  
Therefore, the Board notes that the 38 C.F.R. § 4.124, 
Diagnostic Code 8100 for migraine would also be applicable in 
this matter.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with a VA examination with an etiological opinion.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected post-traumatic 
headaches and the nature and etiology of 
his claimed psychiatric disorder.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.

The examiner should diagnosis all current 
psychiatric disorders, to include PTSD.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
currently diagnosed psychiatric disorders, 
including any relationship with the 
veteran's period of service.  The examiner 
should specifically comment as to whether 
any current psychiatric disorders were 
caused by or permanently worsened by the 
veteran's service-connected post-traumatic 
headaches.  

As to the veteran's service-connected 
post-traumatic headaches, all signs and 
symptoms should be described in detail, 
including all information necessary for 
rating the condition under Diagnostic 
Codes 8045 and 8100.  

2.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a psychiatric disorder, 
claimed as secondary post-traumatic 
headaches, and entitlement to an initial 
rating higher than 10 percent for post-
traumatic headaches (to include 
consideration under Diagnostic Codes 8045 
and 8100).  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

